IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

MKE HOLDINGS LTD. and                  )
DAVID W. BERGEVIN,                     )
                                       )
                 Plaintiffs,           )
                                       )
      v.                               ) C.A. No. 2018-0729-SG
                                       )
KEVIN SCHWARTZ, DAVID                  )
BUCKERIDGE, ANGELOS                    )
DASSIOS, DAVID BROWNE,                 )
ROBERT BERENDES, JEFFREY R.            )
GROW, KENNETH AVERY, ADAM              )
FLESS, ALEXANDER                       )
CORBACHO, and PAINE SCHWARTZ           )
PARTNERS, LLC,                         )
                                       )
                 Defendants,           )
                                       )
      and                              )
                                       )
VERDESIAN LIFE SCIENCES, LLC,          )
                                       )
                 Nominal Defendant.    )

                       MEMORANDUM OPINION

                     Date Submitted: October 10, 2019
                      Date Decided: January 29, 2020

Thomas E. Hanson, Jr., of BARNES & THORNBURG LLP, Wilmington, Delaware,
Attorney for Plaintiffs.

Blake Rohrbacher, of RICHARDS, LAYTON & FINGER, P.A., Wilmington,
Delaware; OF COUNSEL: John F. Hartmann and Abdus Samad Pardesi, of
KIRKLAND & ELLIS LLP, Chicago, Illinois, Attorneys for Defendants and
Nominal Defendant.

GLASSCOCK, Vice Chancellor
       This Memorandum Opinion represents the second piece of my consideration

of the Defendants’ Motion to Dismiss. The Plaintiffs here are members of a

Delaware LLC, Verdesian Life Sciences, LLC (“Verdesian”). The Plaintiffs’ claims

allege breach of the contractual analog to fiduciary duties contained in the LLC

Agreement—asserted both directly and derivatively on behalf of the LLC—along

with fraud and aiding and abetting. In my earlier Memorandum Opinion (“MKE

I”),1 I found that the operative contractual duty is good faith. I also found that the

derivative claims—principally arising from Verdesian’s acquisition of a subsidiary,

Specialty Fertilizer Products, LLC—must be dismissed, because it was not

reasonably conceivable that the managers had acted in contractual bad faith with

respect to the interests of Verdesian.

       Addressed in this Memorandum Opinion are the Plaintiffs’ remaining claims,

which they bring on their own behalf directly against the Defendant managers.2 The

Plaintiffs allege both breach of the LLC Agreement and fraud. With respect to

breach of contract, the standard by which these Defendants’ actions must be

measured—good faith—remains the same,3 as do the core allegations. I find,

however, that it is reasonably conceivable that the managers acted in bad faith or




1
  MKE Holdings Ltd et al. v. Kevin Schwartz, et al., D.I. 59. I cite to MKE I by the Westlaw
citation: MKE Holdings Ltd. v. Schwartz, 2019 WL 4723816 (Del. Ch. Sept. 26, 2019).
2
  Plaintiffs also bring aiding and abetting claims against Verdesian’s private equity sponsor.
3
  See note 134, infra.
                                              1
fraudulently in soliciting the Plaintiffs’ equity investments designed to raise funds

for the acquisition of SFP. Therefore, the Motion to Dismiss the direct claims is

denied in part, although some of the Plaintiffs’ claims must be dismissed. My

reasoning follows.

                                    I. BACKGROUND4

       I draw the following facts from the Plaintiffs’ First Amended Verified

Complaint (the “First Amended Complaint”) and to a limited extent documents

incorporated therein.5 The allegations of the First Amended Complaint, as discussed

below, are assumed true for purposes of this Motion.

       A. The Parties

       Plaintiff MKE Holdings, Ltd. (“MKE”) is an Indiana corporation and a

Member of Nominal Defendant Verdesian.6 MKE holds 261,887 Class A Units of

Verdesian.7



4
  The background is a summation of the facts presented in the MKE I, referenced supra n.1. In
MKE I, I asked the parties to confer and inform me what direct claims remain. This Memorandum
Opinion addresses the direct claims and omits those facts which are not pertinent to the analysis
of such claims.
5
  The incorporated documents are the LLC operating agreement of Verdesian, a KPMG report on
a potential acquisition by Verdesian, and a rating agency presentation on the same acquisition
provided to members of Verdesian. I note that these documents, and others, were produced to
Plaintiff MKE Holdings, Ltd. by the Defendants pursuant to a books and records demand,
production which was made by agreement that the documents would be considered incorporated
in any future litigation between the parties. See Defs.’ Opening Br. in Support of Defs.’ Mot. to
Dismiss Pls.’ First Am. Compl., D.I. 37 (“Defs.’ Opening Br. in Support of Defs.’ Mot. to Dismiss
Pls.’ First Am. Compl.”), Ex. 2; see also June 17, 2019 Oral Arg. Tr. 112:17–113:2.
6
  First Am. Compl. ¶ 12.
7
  Id.

                                               2
       Plaintiff David W. Bergevin8 (with MKE, “Plaintiffs”) founded Northwest

Agricultural Products, LLC in 1989.9                 Bergevin sold Northwest Agricultural

Products, LLC to Verdesian in 2013, and, as a result of the acquisition, became a

Member of Verdesian.10 Bergevin holds 365,471 Class A Units of Verdesian.11

       Nominal Defendant Verdesian is a Delaware limited liability company with a

principal place of business in Cary, North Carolina.12 It was formed by Defendant

Paine Schwartz Partners, LLC (“Paine”) in 2012.13 Verdesian develops, licenses,

manufactures, markets, and distribute fertilizers, pesticides, and related agricultural

products.14     It employs a business strategy focused on acquisition, targeting

“companies holding proprietary specialty plant health technologies.”15 Verdesian is

managed by an eight-member Board of Managers (the “Board of Managers,” or, the

“Board”), and each member of the Board is appointed by the “Paine Members,” a

group of entities defined in Verdesian’s LLC operating agreement, as described in

more detail below.16




8
  Bergevin is a resident of the State of Washington. Id. ¶ 13.
9
  Id. ¶ 36.
10
   Id.
11
   Id. ¶ 13.
12
   Id. ¶ 24.
13
   Id. ¶ 26.
14
   Id.
15
   Id.
16
   Id. ¶ 29; see also Defs.’ Opening Br. in Support of Defs.’ Mot. to Dismiss Pls.’ First Am. Compl.,
Ex. 1, Second Amended and Restated Limited Liability Company Agreement of Verdesian Life
Sciences, LLC, dated June 20, 2014 (“Operating Agreement”).

                                                 3
       Defendant Paine is a Delaware limited liability company with a principal

place of business in San Mateo, California.17 Paine was founded in 2006 and is a

successor entity to Fox Paine & Company (“Fox Paine”).18 Affiliates of Paine own

over seventy percent of the Class A Units of Verdesian.19         Paine also has a

contractual relationship with Verdesian whereby Paine is paid management service

fees based on Verdesian’s financial performance, and paid transaction fees on certain

Verdesian acquisitions.20

       Defendant Kevin Schwartz is the President, Chief Executive Officer (“CEO”),

and a Founding Partner of Paine.21 Schwartz has served as a Manager of Verdesian

since August 2012.22

       Defendant David Buckeridge is a Partner at Paine, and previously was the

Operating Director of Fox Paine.23      Buckeridge has served as a Manager of

Verdesian since August 2012.24

       Defendant Robert Berendes is the Operating Director of Paine.25 Berendes

has been the Operating Director of Paine since 2014 and has served as a Manager of



17
   First Am. Compl. ¶ 23.
18
   Id. ¶ 14.
19
   Id. ¶ 27.
20
   Id. ¶ 54.
21
   Id. ¶ 14.
22
   Id.
23
   Id. ¶ 15.
24
   Id.
25
   Id. ¶ 16.

                                         4
Verdesian since August 2014.26 Berendes has worked at, among other places,

McKinsey & Company (“McKinsey”). He is also the Chairman of the Board of

Directors of Indigo Ag, Inc. (“Indigo”), a potential competitor to Verdesian.27

        Defendant Jeffrey R. Grow is the Chairman of Verdesian and served as its

CEO from August 2012 to September 2016.28 Grow has served as a Manager of

Verdesian since August 2012.29

        Defendant Kenneth Avery is the current CEO of Verdesian, replacing Grow

in September 2016.30 Avery has served as a Manager of Verdesian since September

2016.31

        Defendant Adam Fless is the Managing Director of Paine.32 Fless has served

as a Manager of Verdesian since August 2017.33

        Defendant Alexander Corbacho is a Principal of Paine.34 Corbacho has served

as a Manager of Verdesian since August 2017 and was an Associate and Senior

Associate with Paine from August 2012 to December 2015.35




26
   Id.
27
   Id.
28
   Id. ¶ 17.
29
   Id.
30
   Id. ¶ 18.
31
   Id.
32
   Id. ¶ 19.
33
   Id.
34
   Id. ¶ 20.
35
   Id.

                                         5
      Defendant Angelos Dassios is a Partner at Paine.36 Dassios served as a

Manager of Verdesian from 2012 to 2016, and continues to serve as a member of the

Board of Manager’s audit committee.37

      Defendant David Browne is a former Director of Paine, a position he left in

June 2017.38 Browne served as a Manager of Verdesian from 2012 to 2017, and

continues to serve as a member of the Board of Manager’s audit committee.39

      B. Verdesian’s Operating Agreement

      Verdesian was formed in August 2012 to sell agricultural products, such as

fertilizers and pesticides, the rights to which it planned to obtain through an

acquisition strategy targeting entities with proprietary technology.40 According to

Verdesian’s Operating Agreement (the “Operating Agreement”), the “full and

exclusive discretion” to “manage and control, have the authority to obligate and

bind, and make all decisions affecting the business and assets of [Verdesian]” is

vested in the Board of Managers.41 “Members” of Verdesian are listed in the

Operating Agreement, and include, among others, MKE and Bergevin.42




36
   Id. ¶ 21.
37
   Id.
38
   Id. ¶ 22.
39
   Id.
40
   Id. ¶ 26.
41
   Id. ¶ 29; Operating Agreement § 6.1.
42
   Operating Agreement, Appendix B, “Member.”

                                           6
               1. The Board of Managers of Verdesian

       The Board of Managers—per the Operating Agreement—consists of up to

eight members (each individually a “Manager”, and collectively, the “Managers”)43

and the current Board has seven members.44 All Managers are appointed by the

“Paine Members,”45 which is a defined term in the Operating Agreement meaning

“Paine & Partners Capital Fund III AIV III, L.P., Paine & Partners Capital Fund III

Co-Investors, L.P., Verdesian Co-Investment, L.P. and Verdesian Co-Investment

Blocker, Inc.”46 The Paine Members, all affiliates of Paine, own over seventy

percent of the Class A Units of Verdesian.47

       According to the Operating Agreement, a “Manager shall perform his duties

as a manager in good faith, in a manner he reasonable believes to be in or not opposed

to the best interests of the Company, and with the care that an ordinarily prudent

person in a similar position would use under similar circumstances.”48 However,

this standard is explicitly subject to another subsection of the Operating Agreement,

whereby:


43
   First Am. Compl. ¶ 29; Operating Agreement § 6.2(a).
44
   First Am. Compl. ¶ 29.
45
   Id.
46
   Operating Agreement, Appendix B, “Paine Members.” The Operating Agreement technically
indicates that the Paine Members have the right to appoint six of the eight Managers; the remaining
two are appointed by the “Rollover Members,” unless the “Rollover Members” ownership drops
below fifteen percent, in which case, those two remaining Managers are appointed “by the
Members owning a majority of the outstanding Units.” Id. § 6.2(a).
47
   First Am. Compl. ¶ 27.
48
   Id. ¶ 30; Operating Agreement § 6.4(b).

                                                7
       . . . whenever in this Agreement a Manager or Member is permitted or
       required to make a decision (i) in its, his or her discretion or under a
       grant of similar authority, such Manager or Member shall be entitled to
       consider only such interests and factors as such Manager or Member
       desires, including its, his or her own interests, and shall, to the fullest
       extent permitted by applicable law, have no duty or obligation to give
       any consideration to any interest of or factors affecting the Company or
       any other Person, or (ii) in its his or her good faith or under another
       express standard, such Manager or Member shall act under such express
       standard and shall not be subject to any other or different standards.49

Additionally, the Members, by agreeing to the Operating Agreement, “acknowledge

that the Managers may or could have conflicts of interest to the extent that they are

requested or obliged to make decisions . . . with respect to . . . the rights of the

Members.”50 The Members “to the fullest extent permitted under the LLC Law . . .

waive any such conflicts of interest directly or indirectly associated with decisions,

and agree that each such Manager shall be entitled to make decisions and

determinations as Member or Manager in his, her or its self-interest.”51

       Further according to the Operating Agreement, “to the extent that, at law or

in equity, a Manager . . . has duties, including fiduciary duties, and liabilities relating

thereto to the Company . . . such Person acting under this Agreement shall not be

liable to the Company . . . for its good faith reliance on the provisions of this

Agreement . . . .”52 Furthermore, “[n]otwithstanding anything contained in this



49
   Operating Agreement § 6.4(e).
50
   Id. § 6.9(b).
51
   Id.
52
   Id. § 6.9(a).

                                            8
Agreement to the contrary, to the fullest extent permitted under the LLC Law, the

Members of Verdesian hereby waive any fiduciary duty of the Managers, so long as

such Person acts in a manner consistent with [the Operating Agreement].” 53

        The Operating Agreement also provides that Managers, as “Covered

Person[s],” are not liable “to the Company . . . for any loss, damage or claim incurred

by reason of any act or omission performed or omitted by such Covered Person in

good faith on behalf of the Company and in a manner reasonably believed to be

within the scope of the authority conferred on such Covered Person by this

Agreement.”54 Managers, specifically, are also not liable “to the Company or to any

Member for any actions taken in good faith and reasonably believed to be in or not

opposed to the best interests of the Company, or for errors of judgment, neglect or

omission.”55

        The Managers are charged with managing “the affairs of [Verdesian].”56

Under the Operating Agreement, Verdesian will “[c]ause to be prepared and

distributed to each Member holding Class A, Class A-1 or Class A-2 Units audited

annual financial statements within ninety (90) days after the end of each fiscal year




53
   Id. § 6.9(b).
54
   Id. § 6.7(b).
55
   Id. § 6.4(d).
56
   Id. § 6.4(a).

                                          9
or as soon thereafter as is reasonably practicable and monthly unaudited financial

statements within forty-five (45) days after the end of each month.”57

       C. MKE and Bergevin Become Members of Verdesian

       After its formation in August 2012, Verdesian made its first acquisitions

between September 2012 and April 2013.58 Verdesian acquired Biagro Western

Sales, Inc. (“Biagro”),59 Northwest Agricultural Products, LLC (“NAP”),60 and Plant

Syence Ltd. (“Plant Syence”).61 NAP was founded by Plaintiff Bergevin in 1989.62

Verdesian acquired NAP from Bergevin in February 2013 for $34 million.63

       Bergevin invested $7 million of the proceeds of his sale of NAP back into

Verdesian.64 Bergevin received 278,441 Class A Units and became a Member of

Verdesian.65 Bergevin also became a guest of the Board of Managers.66




57
   First Am. Compl. ¶ 31; see also Operating Agreement § 7.2(e).
58
   First Am. Compl. ¶ 34.
59
   “Biagro . . . manufactured and sold phosphite plant nutrition and fertilizer products, including
Nutri-Grow and Nutri-Phite.” Id. ¶ 35.
60
    “NAP . . . offer[ed] specialty agricultural products, including Sterics, which enhance the
absorption of phosphorous, and PolyAmines, an amino acid that delivers essential micronutrients.”
Id. ¶ 36.
61
   Id. ¶ 34. “[Plant] Syence . . . was a supplier of plant nutritional solutions to the agriculture and
horticulture markets.” Id. ¶ 35.
62
   Id. ¶ 36.
63
   Id.
64
   Id.
65
   Id.
66
   Id.

                                                 10
       Verdesian later acquired INTX Microbials, LLC (“INTX”),67 which was

formed in 2002, from Plaintiff MKE in a two-part transaction, one part in September

2013, and the second part in January 2014.68 Verdesian acquired INTX from MKE

for $32 million.69 MKE invested $5 million of the proceeds of its sale of INTX back

into Verdesian.70 MKE received 198,887 Class A Units and became a Member of

Verdesian.71 MKE’s principal also became a guest of the Board of Managers.72

       Verdesian’s revenue for 2013 was $53 million and it had an Adjusted

EBITDA in 2013 of $14.5 million.73              Paine received management fees from

Verdesian of $196,630 in 2013.74 Paine also received, in 2012 and 2013, a combined

$3.7 million in transaction fees related to Verdesian’s acquisition of Biagro, NAP,

Plant Syence, and INTX.75

       D. Verdesian’s Acquisition of Specialty Fertilizer Products, LLC

       During a May 15, 2014 meeting of the Board of Managers, Verdesian’s

management announced it had executed a purchase agreement to acquire Specialty


67
   “INTX . . . manufactured biological products for agricultural crop production. Among other
products, INTX offered legume seed inoculants, biological growth promoters and adjuvants for
agriculturally applied pesticides.” Id. ¶ 37.
68
   Id. ¶¶ 37–38.
69
   Id. ¶ 37.
70
   Id. ¶ 38.
71
   Id. Verdesian first purchased sixty-five percent of INTX in September 2013, and at that time
MKE reinvested $3 million into Verdesian. Id. Verdesian purchased the remaining thirty-five
percent of INTX in January 2014, at which time MKE reinvested $2 million into Verdesian. Id.
72
   Id.
73
   Id. ¶ 40.
74
   Id. ¶ 54.
75
   Id.

                                              11
Fertilizer Products, LLC (“SFP”) for $313.5 million.76 SFP’s revenue for 2013 was

$68.1 million and it had an Adjusted EBITDA of $26.6 million.77

               1. Concerns Related to the Specialty Fertilizer Products, LLC
               Acquisition

       On April 10, 2014, as part of the SFP acquisition, KPMG prepared a due

diligence report for Verdesian.78 KPMG’s report (the “KPMG Report”) noted that

year-to-date sales for SFP in March 2014 were fifteen percent lower than for the

same period the previous year.79 The KPMG Report also detailed SFP’s introduction

“in the second half of [fiscal year] 2013” of a “bulk and early fill sales program.”80

Prior to this program, SFP’s “sales season peaked in spring during the planting

season.”81 The bulk and early fill sales programs “incentiviz[ed] dealers with

discounts” in order “to increase dealer demand, accelerate business growth, enhance

operational capacity and allow access to a high volume market.”82 According to

KPMG, the 2013 “programs were successful and, as a result, sales peaked a second

time in FY 13 during Q3 and Q4.”83 In other words, SFP’s 2013 sales results




76
   Id. ¶¶ 43, 52. “SFP was a wholesaler of plant health products and fertilizers to retailers in the
Midwest.” Id. ¶ 43.
77
   Id. ¶ 43.
78
   Id. ¶ 46.
79
   Id.
80
   Id. ¶ 47.
81
   Id.
82
   Id.
83
   Id.

                                                12
included two sales peaks.84 KPMG noted that there was “a risk [that] this double

sales peak will not recur next year,” as the bulk and early fill programs had

accelerated sales from the first quarter of 2014 into the fall of 2013. 85 As a result,

KPMG wrote, “FY 13 includes a onetime benefit due to the business shift.”86

       United Suppliers, Inc. (“United Suppliers”), one of SFP’s primary retail

customers, also provided commentary on SFP.87 United Suppliers warned Verdesian

that SFP had presold a significant amount of product in 2013, and would therefore

be unable to achieve the same level of sales in the future (the “United Suppliers

Communications”).88 In other words, United Suppliers represented to Verdesian’s

Managers that SFP had “stuff[ed] the channel.”89 United Suppliers did, however,

expect its order with SFP to increase year-over-year.90

              2. Verdesian Proceeds with the Specialty Fertilizer Products, LLC
              Acquisition

       With knowledge of the KPMG Report and the United Suppliers

Communications, Verdesian’s Managers decided to acquire SFP.91                      Verdesian

funded the $313.5 million acquisition of SFP through $200 million in third-party


84
   Id.
85
   Id.
86
   Id.
87
   Id. ¶ 49.
88
   Id.
89
   Id. ¶¶ 49–50.
90
   Defs.’ Opening Br. in Support of Defs.’ Mot. to Dismiss Pls.’ First Am. Compl., Ex. 4, Report
from KPMG titled ‘Project Fertilizer,’ dated April 10, 2014, at 9.
91
   First Am. Compl. ¶ 51.

                                              13
debt financing and $160 million in new equity financing.92 On June 1, 2014, as part

of the new equity financing, Verdesian issued a “Notice of Preemptive Rights” and

offered its existing unitholders the opportunity to purchase additional Class A Units

at a price of $47.11 per Unit.93 In soliciting this new equity financing from

Verdesian’s Members, the Managers did not specifically disclose the findings of the

KPMG Report or the United Suppliers Communications.94 Instead, the Managers

indicated that SFP’s 2013 earnings were a reliable indicator of its future

performance.95 The Managers also sent to the Members a presentation on the SFP

acquisition, prepared for the credit rating agencies (the “Rating Agency

Presentation”), which indicated that “SFP underperformance y-o-y driven in part by

transition of portion of business from spring planting season to autumn as part of an

Early Fill program. Expect meaningful uptick in summer and fall months.”96 The

Managers also represented to the Members that Verdesian, with SFP, would have an

enterprise value of $514 million.97




92
   Id. ¶¶ 52, 103.
93
   Id. ¶ 103.
94
   Id. ¶ 52.
95
   Id. ¶ 104.
96
   Defs.’ Opening Br. in Support of Defs.’ Mot. to Dismiss Pls.’ First Am. Compl., Ex. 7, Verdesian
Life Sciences LLC Ratings Agency Presentation, dated May 2014, at 48.
97
   First Am. Compl. ¶ 104.

                                                14
        In connection with the new equity financing, MKE contributed $3 million and

Bergevin contributed $4.1 million.98 The SFP acquisition closed on July 1, 2014.99

        Paine, by contract, receives a management service fee based on Verdesian’s

financial performance and transaction fees on certain Verdesian acquisitions.100

Accordingly, Paine received a transaction fee of $6 million for Verdesian’s

acquisition of SFP.101 In 2014, Verdesian’s Adjusted EBITDA (including SFP) was

$45.3 million.102 In 2014 and 2015, following the acquisition of SFP, Paine received

management service fees of $1,145,053 and $1,205,798, respectively. 103 In 2013,

Paine had received a management service fee of less than $200,000.104

        E. Verdesian’s Class P Offering

        MKE received its K-1 for 2016 for Verdesian in May 2017, and afterwards

inquired to the Managers about the loss in value of its interest in Verdesian due to

Verdesian’s poor performance.105 Instead of addressing Verdesian’s performance,

the Managers responded that Verdesian was being positioned for a sale.106 The

Managers represented that a sale was being targeted for the fourth quarter of 2018



98
   Id. ¶ 52.
99
   Id. ¶ 51.
100
    Id. ¶¶ 28, 54.
101
    Id. ¶ 54.
102
    Id. ¶ 152.
103
    Id. ¶ 54.
104
    Id.
105
    Id. ¶ 75.
106
    Id. ¶ 76.

                                          15
or the first quarter of 2019, and that Class A unitholders would be able to recoup

their investments in such a sale.107 Verdesian’s Adjusted EBITDA for 2017 was

$30.2 million.108

        On August 20, 2018, Verdesian issued an Offering Notice to its Members,

notifying them of its intent to issue a new class of preferred units, Class P Units (the

“Offering”).109 Each Class P Unit would be offered at $44.30 per unit.110 At that

price, Verdesian was valued at a six percent loss relative to its value after acquiring

SFP in July 2014.111     During the intervening time, Verdesian’s EBITDA had

decreased by thirty-three percent.112 The new Class P Units also had a distribution

preference: in the event of a sale, Class P unitholders would receive double the Class

P Unit price.113 The Class P Units’ preference would supersede Class A Units’ first

priority in the event of a distribution from a liquidity event. 114        Verdesian’s

management was also allowed to participate in the Offering.115




107
    Id.
108
    Id. ¶ 152.
109
    Id. ¶ 79.
110
    Id. ¶ 80.
111
    Id. ¶ 81.
112
    Id. ¶ 80.
113
    Id. ¶ 81.
114
    Id. ¶ 92.
115
    Id. ¶ 83.

                                          16
        On September 13, 2018, MKE and Bergevin sent a letter to Verdesian asking

it to retract the Offering.116 Verdesian responded by letter on September 14, 2018.117

Verdesian refused to retract the Offering and indicated that it believed the Offering

to be fair because Class A unitholders could participate. 118             In separate

communications with MKE, Verdesian indicated that it could find a buyer for

MKE’s Class A Units at price not to exceed $30.55 per Unit.119

        Verdesian closed the Offering on November 30, 2018.120            Prior to the

Offering, Paine Members and Buckeridge together held eighty-five percent of

Verdesian’s Class A Units.121 Paine Members purchased 397,165 Class P Units,

Verdesian’s management (Grow and Avery) purchased 11,396 Class P Units, and

Buckeridge, indirectly, purchased 5,201 Class P Units.122 None of the minority

Class A unitholders (that is, the non-Paine-affiliated Class A unitholders)

participated in the Offering.123 Given the Class P Units’ preference in the event of

a sale, Verdesian would have to be sold for $560 million in order for all Class A

unitholders to receive proceeds sufficient to fully return their investment.124



116
    Id. ¶ 88.
117
    Id.
118
    Id.
119
    Id.
120
    Id. ¶ 90.
121
    Id. ¶ 91.
122
    Id. ¶ 90.
123
    Id.
124
    Id. ¶ 92.

                                          17
       F. MKE’s Books and Records Demand

       MKE made a books and records demand on Verdesian on October 12, 2017.125

Verdesian made productions to MKE on November 28, 2017, December 5, 2017,

December 7, 2017, and December 22, 2017.126 These productions included audited

financial statements, which had never been provided to MKE (or Bergevin) despite

being required by the Operating Agreement.127                Following the productions,

Verdesian continued to fail to provide MKE and Bergevin with audited financial

statements going forward; the audited financial statements for 2017 were due to

them, per the Operating Agreement, on April 1, 2018.128

       G. Procedural History

       MKE and Bergevin filed a Complaint on October 9, 2018. They then filed

the First Amended Complaint on January 14, 2019.129 The Defendants filed a

Motion to Dismiss the First Amended Complaint on March 1, 2019. I heard Oral

Argument on the Motion to Dismiss on June 17, 2019. On September 26, 2019, I

issued MKE I granting the Defendants’ Motion to Dismiss the Plaintiffs’ derivative

claims and instructed the parties to consult to determine what direct claims remain.




125
    Id. ¶ 45.
126
    Id. ¶¶ 112–115.
127
    Id. ¶ 31.
128
    Id.
129
    The Defendants had previously moved to dismiss the initial Complaint on November 16, 2018.
Defs.’ Mot. to Dismiss, D.I. 10.

                                             18
The parties wrote to me on October 10, 2019 specifying the remaining direct claims,

and I considered the Motion submitted for decision on that date.

                                      II. ANALYSIS

       The Plaintiffs bring three counts in connection with their direct claims: breach

of contract (the Operating Agreement), fraud, and aiding and abetting.130 The

Defendants have moved to dismiss the fraud claim under Rule 9(b) and all claims

under Rule 12(b)(6). The Defendants further argue that some of the Plaintiffs’

claims are time-barred. I analyze the Plaintiffs’ claims below.

       The Defendants have moved to dismiss all claims pursuant to Chancery Court

Rule 12(b)(6).131 The standard of review for a Rule 12(b)(6) motion is well settled:

       (i) all well-pleaded factual allegations are accepted as true; (ii) even
       vague allegations are well-pleaded if they give the opposing party
       notice of the claim; (iii) the Court must draw all reasonable inferences
       in favor of the nonmoving party; and (iv) dismissal is inappropriate
       unless the plaintiff would not be entitled to recover under any
       reasonably conceivable set of circumstances susceptible of proof.132

When reviewing a motion to dismiss, the Court may take into consideration

documents “incorporated into the pleadings by reference and may take judicial

notice of relevant public filings.”133


130
    The breach of contract and fraud claims are brought against the Managers and the aiding and
abetting claim is brought against Paine.
131
    Ch. Ct. R. 12(b)(6).
132
    Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002) (citations and internal quotation
marks omitted).
133
    See Fairthorne Maint. Corp. v. Ramunno, 2007 WL 2214318, at *4 (Del. Ch. Jul. 20, 2007)
(citations omitted).

                                              19
       A. Breach of Contract and Fraud Claims134

       The Plaintiffs have alleged three breaches of the Operating Agreement by the

Managers: (1) in connection with the solicitation of new cash equity for the SFP

transaction, (2) in connection with the issuance of the Class P Units, and (3) failure

to provide the Plaintiffs with audited annual financial statements and monthly

unaudited financial statements.135          The Plaintiffs have also alleged fraud in

connection with the SFP transaction.

       In MKE I136 I analyzed the standard of conduct required of the Managers by

the Operating Agreement. I determined that the Operating Agreement “directs the

Managers to operate in good faith and with ordinary care” and “effectively

exculpates Managers for conflicted, negligent and other detrimental decisions . . . so

long as taken in good faith.”137 Consequently, in order to be liable for breach of the

Operating Agreement, a Manager must act in bad faith.138 I evaluate each of the

Plaintiffs’ claims for breach of the Operating Agreement under this standard to

determine if they state a claim upon which relief may be granted.




134
    I assume for purposes of this Memorandum Opinion that the contractual duties owed by the
Managers pursuant to the Operating Agreement apply to the transactions at issue in the Plaintiffs’
direct claims.
135
    See Letter of October 10, 2019, D.I. 60, at 1–2.
136
    MKE Holdings Ltd. v. Schwartz, 2019 WL 4723816 (Del. Ch. Sept. 26. 2019).
137
    Id. at *9.
138
    Id. at *10.

                                               20
                 1. Verdesian’s Acquisition of Specialty Fertilizer Products, LLC

                        a. Breach of Contract

          The Plaintiffs’ direct claim for breach of contract in connection with

Verdesian’s acquisition of SFP relies on the same core facts as its derivative claim.

The derivative claim was dismissed in MKE I based on my finding that, from the

perspective of Verdesian, “[i]t is not reasonable to infer bad faith from the SFP

transaction based on the Manager’s desire to drive fees to Paine, because the value

of the transaction and management service fees to Paine is dwarfed by the potential

loss to Paine from Verdesian’s acquisition of SFP for several hundred million

dollars.”139 However, the direct claim is different in this respect: it alleges that the

Managers solicited the $7.1 million equity infusion from MKE and Bergevin by

“falsely tout[ing] SFP’s 2013 earnings as reliable and fail[ing] to disclose the

warnings from KPMG and [United Suppliers] that the earnings were unsustainable

and would not be repeated.”140 The Plaintiffs were entitled to participate in this

equity offering under the terms of the Operating Agreement. The action alleged to

be in bad faith is not the investment in SFP itself—unsuccessfully pursued by the

Plaintiffs derivatively on behalf of Verdesian—but the solicitation of the equity

contribution from the Plaintiffs to fund a portion of the purchase price—pursued




139
      Id. at *11.
140
      First Am. Compl. ¶ 130.

                                            21
directly. The question is whether the Defendants dealt with Plaintiffs themselves in

bad faith.

       The Plaintiffs have alleged that the Managers’ failure to disclose the KPMG

Report and the United Suppliers Communications was in bad faith and in breach of

the Operating Agreement. The KPMG Report noted that SFP’s 2014 year-to-date

sales as of March 2014 were fifteen percent lower than for the same period the

previous year.141 The KPMG Report also detailed SFP’s “bulk and early fill sales

program,” introduced in 2013, which “incentiviz[ed] dealers with discounts” in order

“to increase dealer demand, accelerate business growth, enhance operational

capacity and allow access to a high volume market.”142 According to the KPMG

Report, the program was successful (at least temporarily), leading to a second sales

peak during Q3 and Q4 of 2013.143 The KPMG Report noted a risk that the double

sales peak will not recur because the bulk and early fill sales program had accelerated

sales from the first quarter of 2014 into the fall of 2013.144 United Suppliers, a top

SFP retail customer representing at least half of SFP’s business, allegedly echoed

similar concerns, noting a significant amount of presold product in 2013, i.e. that




141
    Id ¶ 46.
142
    Id ¶ 47.
143
    Id. Prior to the bulk and early fill sales program, SFP’s sales season peaked in spring during
the planting season, which allegedly occurred as expected in early 2013.
144
    Id.

                                               22
SFP “stuffed the channel.”145 The Plaintiffs allege that the withholding of the KPMG

Report and the United Suppliers Communications, combined with the Managers’

representations of SFP’s future prospects,146 gave Plaintiffs a false picture of SFP’s

2013 performance. In other words, the Defendants acted in bad faith; misleading

the Plaintiffs by implying that the Plaintiffs could predict 2014 results from 2013’s

performance, when in fact that performance was front-loaded, enhanced to the

detriment of 2014, and not indicative of future performance.

       At this stage in the litigation, I must draw all reasonable inferences in favor

of the Plaintiffs and may dismiss the breach of contract claim “only if it appears with

reasonable certainty that, under any set of facts that could be proven to support the

claims asserted, the [Plaintiffs] would not be entitled to relief.”147 The Plaintiffs

have pled that they did not receive the KPMG Report nor the United Suppliers

Communications from the Managers before making their equity investment in

connection with the SFP acquisition. The Managers do not dispute this, conceding




145
    Id. ¶¶ 49–50. The Defendants have noted that United Suppliers did, however, expect its order
with SFP to increase year-over-year. Defs.’ Opening Br. in Support of Defs.’ Mot. to Dismiss
Pls.’ First Am. Compl., Ex. 4, Report from KPMG titled ‘Project Fertilizer,’ dated April 10, 2014,
at 9.
146
     The Rating Agency Presentation noted: “SFP underperformance y-o-y driven in part by
transition of portion of business from spring planting season to autumn as part of an Early Fill
program. Expect meaningful uptick in summer and fall months.” Defs.’ Opening Br. in Support
of Defs.’ Mot. to Dismiss Pls.’ First Am. Compl., Ex. 7, Verdesian Life Sciences LLC Ratings
Agency Presentation, dated May 2014, at 48.
147
    Reid v. Spazio, 970 A.2d 176, 182 (Del. 2009) (quoting Feldman v. Cutaia, 951 A.2d 727, 731
(Del. 2008)).

                                               23
that the Plaintiffs received the KPMG Report only after the MKE’s books and

records demand.148 The Plaintiffs have averred that such non-disclosure was in bad

faith because it was intended to induce the Plaintiffs to invest without revealing an

accurate picture of SFP’s business—specifically the replicability of its 2013

performance.

       The Managers have not (at this pleading stage) offered a cogent response as

to why the KPMG Report and the United Suppliers Communications were

withheld.149 Without a competing explanation, it is not unreasonable to infer that

such withholding was done on the basis of bad faith to solicit equity contributions

from the Plaintiffs and consequently receive transaction and management service

fees for the transaction while decreasing the amount that the Managers had to

borrow—or cause Paine to contribute itself—to fund the acquisition. Moreover, I

am unable to say whether receipt of the KPMG Report and the United Suppliers

Communications would have “alter[ed] the total mix of information” available to



148
    Defs.’ Opening Br. in Support of Defs.’ Mot. to Dismiss Pls.’ First Am. Compl., at 28–29. The
Defendants likewise do not contend that the United Suppliers Communications were transmitted
to the Plaintiffs, but take issue with the characterization (and purported existence) of the United
Suppliers Communications.
149
    The Defendants contend that although the Plaintiffs did not receive the KPMG Report and the
United Suppliers Communications, the Rating Agency Presentation notified the Plaintiffs of the
bulk and early fill sales program and if Plaintiffs were “concerned with underperformance” they
should have “taken up Defendants on their offer to answer questions.” Reply Br. in Supp. of Defs.’
Mot. to Dismiss Pls.’ First Am. Compl., D.I. 50 (“Reply Br. in Supp. of Defs.’ Mot. to Dismiss
Pls.’ First Am. Compl.”), at 7 (internal quotation marks omitted). This argument may concern the
tolling of the statute of limitations—discussed infra Section II.A.1.c—but is not sufficient to
negate bad faith.

                                                24
the Plaintiffs at the time of the equity solicitation because it is unclear, on this record,

what other information was available to the Plaintiffs at the time of their respective

equity contributions.150 Given the plaintiff-friendly inferences applicable at the

pleading stage I assume the KPMG Report and the United Suppliers

Communications were material.

          On these allegations and at this stage in the litigation, I cannot say with

reasonable certainty that there is no set of facts that could be proven to support a

breach of the contractual duty of good faith in connection with the solicitation of

equity from the Plaintiffs for the SFP acquisition.

                        b. Fraud

          Apart from their breach of contract claim in connection with the SFP

acquisition, the Plaintiffs have alleged that the Managers also engaged in fraud when

they solicited new cash equity from the Plaintiffs for the acquisition. The fraud

claim is based on the same allegations as the breach of contract claim discussed

supra Section II.A.1.a. The Managers contend that the Plaintiffs do not plead fraud

with the particularity required by Chancery Court Rule 9(b).151

          The elements of common law fraud are: (1) a false representation, usually one

of fact, made by the defendant, (2) the defendant's knowledge or belief that the



150
      See Dent v. Ramtron Int’l Corp., 2014 WL 2931180, at *11–16 (Del. Ch. June 30, 2014).
151
      Ch. Ct. R. 9(b).

                                                25
representation was false, or was made with reckless indifference to the truth, (3) an

intent to induce the plaintiff to act or to refrain from acting, (4) the plaintiff's action

or inaction taken in justifiable reliance upon the representation, and (5) damage to

the plaintiff as a result of such reliance.152

       In order to state a claim for common law fraud, the Plaintiffs must allege with

the particularity required by Rule 9(b) that the Managers either “(1) represented false

statements as true, (2) actively concealed facts which prevented [the Plaintiffs] from

discovering them, or (3) remained silent in the face of a duty to speak.”153 The

circumstances required to be stated with particularly in Rule 9(b) “refer to the time,

place and contents of the false representations, the facts misrepresented, as well as

the identity of the person making the misrepresentation and what he obtained

thereby.”154 However, malice, intent, knowledge and other condition of mind of a

person may be averred generally.155 Essentially, the Plaintiffs, to survive the Motion

to Dismiss under Rule 9(b) must allege the circumstances of the fraud with detail

sufficient to apprise the Managers of the basis for the claim.156 Where pleading a


152
    Latesco, L.P. v. Wayport, Inc., 2009 WL 2246793, at *8 (Del. Ch. July 24, 2009) (citing
Stephenson v. Capano Dev., Inc., 462 A.2d 1069, 1074 (Del. 1983)).
153
    Metro Commc’n Corp. BVI v. Advanced Mobilecomm Techs. Inc., 854 A.2d 121, 143 (Del. Ch.
2004) (citing Stephenson, 462 A.2d at 1074) (numbering modified).
154
    York Linings v. Roach, 1999 WL 608850, at *2 (Del. Ch. July 28, 1999) (quoting C.V. One v.
Resources Grp., 1982 WL 172863, at *2 (Del. Super. Dec. 14, 1982)).
155
    Ch. Ct. R. 9(b).
156
    Great Hill Equity Partners IV, LP v. SIG Growth Equity Fund I, LLLP, 2014 WL 6703980, at
*19 (Del. Ch. Nov. 26, 2014) (quoting ABRY Partners V, L.P. v. F & W Acquisition LLC, 891
A.2d 1032, 1050 (Del. Ch. 2006)).

                                             26
claim of fraud that “has at its core the charge that the defendant knew something,

there must, at least, be sufficient well-pleaded facts from which it can reasonably be

inferred that ‘something’ was knowable and that the defendant was in a position to

know it.”157

       The Plaintiffs have offered argument as to how the Managers (1) represented

false statements as true, (2) actively concealed facts which prevented Plaintiffs from

discovering them, and (3) remained silent in the face of a duty to speak.158 This

reflects the fact that the Plaintiffs’ allegations encompass, to some extent, all three

categories. However, in order to survive this Motion to Dismiss, only one need be

pled with particularity. Because the core of the Plaintiffs’ fraud claim is the non-

disclosure of the KPMG Report and the United Suppliers Communications, I

consider only whether the Plaintiffs have plead with particularity that the Managers

actively concealed facts which prevented the Plaintiffs from discovering them.

       In order to plead active concealment the Plaintiffs’ pleading must “support an

inference that the [Managers] took some action affirmative in nature designed or

intended to prevent and which does prevent, the discovery of facts giving rise to the

fraud claim, some artifice to prevent knowledge of the facts or some representation




157
    Id. (quoting Albert v. Alex. Brown Mgmt. Servs., Inc., 2005 WL 2130607, at *11 (Del. Ch. Aug.
26, 2005); Iotex Commc’ns, Inc. v. Defries, 1998 WL 914265, at *4 (Del. Ch. Dec. 21, 1998)).
158
    Pls.’ Answ. Br. in Opp’n to Defs.’ Mot. to Dismiss, D.I. 47 (“Pls.’ Answ. Br. in Opp’n to Defs.’
Mot. to Dismiss”), at 57–60.

                                                27
intended to exclude suspicion and prevent injury.”159 A fraudulent concealment

claim “requires the plaintiff to allege ‘an intentional deception of the plaintiff by the

defendant, which the plaintiff relies upon to his detriment’”160 and must plead “more

than mere silence”161 The Plaintiffs’ fraud claim here clears that bar.

       The Plaintiffs allege that a slide presentation distributed to the Plaintiffs,

referencing “Key Initiatives” of Verdesian, noted specifically Verdesian’s annual

audit by KPMG, but did not include the plan to engage KPMG to assist in SFP due

diligence even though the engagement with KPMG was finalized the following

day.162 The Plaintiffs also plead that at the May 14, 2014, they were represented as

guests of the Board. At such meeting the Board announced the SFP purchase

agreement, but never discussed the status of the SFP negotiations or the related due

diligence in Plaintiffs’ presence. Instead, the Managers met separately, and without

the participation of the guests of the Board (including the Plaintiffs).163 Presumably,

diligence review was discussed outside of the Plaintiffs’ (or their respective

representatives’) presence. The Plaintiffs further allege that the Managers had



159
    Wiggs v. Summit Midstream Partners, LLC, 2013 WL 1286180, at *11 (Del. Ch. Mar. 28, 2013)
(quoting Corp. Prop. Assocs. 14 Inc. v. CHR Holding Corp., 2008 WL 963048, at *7 (Del. Ch.
Apr. 10, 2008)) (internal alterations and quotation marks omitted).
160
    Id. (quoting Bay Ctr. Apartments Owner, LLC v. Emery Bay PKI, LLC, 2009 WL 1124451, at
*12 (Del. Ch. Apr. 20, 2009)).
161
    Id. (quoting Metro Commc’n Corp. BVI v. Advanced Mobilecomm Techs. Inc., 854 A.2d 121,
150 (Del. Ch. 2004)).
162
    First Am. Compl. ¶ 99.
163
    Id. ¶ 98.

                                             28
possession of the KPMG Report and the United Suppliers Communications at the

time that the Managers solicited the equity contribution from the Plaintiffs.164 The

Managers, according to the First Amended Complaint, “touted SFP’s 2013 earnings

as reliable” all while “fail[ing] to disclose the warnings from KPMG and [United

Suppliers] that the earnings were unstainable and would not be repeated.”165

          The First Amended Complaint supports an inference that the Managers took

affirmative action designed or intended to prevent and which did prevent, the

discovery of the KPMG Report, the United Suppliers Communications, and,

consequently, an accurate picture regarding SFP’s 2013 performance. That the

Plaintiffs, guests of the Board who were solicited for a combined equity contribution

of over $7 million, were not informed of the existence of the KPMG Report or the

United Suppliers Communications, or at a minimum, that KPMG was conducting

due diligence on a significant acquisition, leads to a reasonable inference that the

Managers concealed the KPMG Report and the United Suppliers Communications

to present a rosier picture of SFP’s financials to the Plaintiffs. Both the KPMG

Report and the United Suppliers Communications bear on the utility of SFP’s 2013

performance in determining the value of SFP, and, consequently, the soundness of

the new cash equity contribution by the Plaintiffs. That the Plaintiffs did not receive



164
      Id. ¶ 52.
165
      Id. ¶ 130.

                                          29
such information induced them to contribute additional equity without the benefit of

such information, which may have altered their decision making to their

detriment.166 The Plaintiffs have consequently pled fraud—in connection with the

equity contribution by the Plaintiffs for the SFP acquisition—with the particularly

required by Rule 9(b).167

                       c. Tolling

       The Defendants have moved to dismiss the SFP-related breach of contract

claims and fraud claims as time-barred, arguing that they accrued at the latest on

July 1, 2014—the date the acquisition closed—while noting that Plaintiffs’ original

complaint in this Action was not filed until October 9, 2018. The Plaintiffs counter




166
    The Defendants submit that because the Managers received over 650 pages of due diligence
reports—“voluminous” in the Defendants’ reading—the Managers were entitled to provide the
Plaintiffs a summary of the due diligence and were under no obligation to disclose the KPMG
Report or the United Suppliers Communications themselves. Defs.’ Opening Br. in Support of
Defs.’ Mot. to Dismiss Pls.’ First Am. Compl., at 51. However, the cases cited by the Defendants
refer to solicitations for investor action pursuant to public company and/or target-side merger
proxies—given the disparate transactional settings in those cases compared to this Action, I do not
find such reasoning persuasive. See id. (citing TCG Sec., Inc. v. S. Union Co., 1990 WL 7525
(Del. Ch. Jan. 31, 1990) (Analyzing merger-related claims by former stockholder of defendant
Southern Union, whose stock “trade[d] publicly on the New York Stock Exchange and [was]
widely held”); In re Staples, Inc. S’holders Litig., 792 A.2d 934 (Del. Ch. 2001) (Analyzing a
proposed share reclassification of shares of Staples, Inc., a publicly traded company); Globis
Partners, L.P. v. Plumtree Software, Inc., 2007 WL 4292024 (Del. Ch. Nov. 30, 2007) (Analyzing
breach of fiduciary duty claims by former stockholders in connection with an allegedly materially
false and misleading merger proxy statement)).
167
    Because I have found the Plaintiffs’ pleadings sufficient with respect to fraudulent concealment,
I need not address the Plaintiffs’ alternate theories of false statements and silence notwithstanding
a duty to speak. Those theories are preserved for consideration on a developed record, as well.

                                                30
that the breach of contract and fraud claims are timely because they were tolled under

the fraudulent concealment doctrine.

       Although this is a court of equity, “equity follows the law, and this court will

apply statutes of limitations by analogy.”168 The statute of limitations for both

breach of contract and common law fraud is three years.169 But the statute of

limitations may be tolled when a defendant has fraudulently concealed from a

plaintiff the facts necessary to put him on notice of the truth.170 Under this doctrine,

a plaintiff must allege “an affirmative act of actual artifice by the defendant that

either prevented the plaintiff from gaining knowledge of material facts or led the

plaintiff away from the truth.”171 “[T]he limitations period is tolled until such time

that persons of ordinary intelligence and prudence would have facts sufficient to put

them on inquiry which, if pursued, would lead to the discovery of the injury . . . the

statute of limitations begins to run when plaintiffs should have discovered the

general fraudulent scheme.”172 Our Supreme Court has noted that “whatever is




168
    In re Am. Int’l Grp., Inc., 965 A.2d 763, 812 (Del. Ch. 2009), aff’d sub nom. Teachers’ Ret.
Sys. of Louisiana v. PricewaterhouseCoopers LLP, 11 A.3d 228 (Del. 2011).
169
    10 Del. C. § 8106; Crowhorn v. Nationwide Mut. Ins. Co., 2002 WL 1767529, at *5 (Del. Super.
July 10, 2002).
170
    In re Tyson Foods, Inc., 919 A.2d 563, 585 (Del. Ch. 2007).
171
    Id. (internal quotation marks omitted).
172
    In re Dean Witter P’ship Litig., 1998 WL 442456, at *7 (Del. Ch. July 17, 1998) (emphasis in
original) (citations omitted).

                                              31
notice calling for inquiry is notice of everything to which such inquiry might have

led.”173

       I have found above that the Plaintiffs have pled facts to support a reasonable

inference that the Managers actively concealed the existence of the KPMG Report

and the United Suppliers Communications. Such active concealment constituted an

actual artifice that prevented the Plaintiffs from obtaining the knowledge underlying

their contractual and breach of contract claims. In other words, the Managers’

alleged actions “prevented [the Plaintiffs] from gaining material relevant knowledge

in an attempt to put [the Plaintiffs] off the trail of inquiry.”174 The Managers contend

that the Plaintiffs were on inquiry notice of the purported scheme because the

Plaintiffs were given a copy of the Rating Agency Presentation which noted: “SFP

underperformance y-o-y driven in part by transition of portion of business from

spring planting season to autumn as part of an Early Fill program” and were invited

to ask the Managers questions.175 Thus, in the Managers’ view, the Plaintiffs were

apprised of the bulk and early fill sales program and were on inquiry notice that, if

pursued, would have led to the discovery of the purported bad faith and fraud.



173
    Pomeranz v. Museum Partners, L.P., 2005 WL 217039, at *14 (Del. Ch. Jan. 24, 2005) (citing
U.S. Cellular Inv. Co. of Allentown v. Bell Atl. Mobile Sys., Inc., 677 A.2d 497, 504 n.7 (Del.
1996)).
174
    Ryan v. Gifford, 918 A.2d 341, 360 (Del. Ch. 2007).
175
    Defs.’ Opening Br. in Support of Defs.’ Mot. to Dismiss Pls.’ First Am. Compl., Ex. 7,
Verdesian Life Sciences LLC Ratings Agency Presentation, dated May 2014, at 48; Reply Br. in
Supp. of Defs.’ Mot. to Dismiss Pls.’ First Am. Compl., at 7.

                                              32
          I note that it is the Plaintiffs’ burden to plead facts to demonstrate that the

statute of limitations was tolled.176 The Plaintiffs have met their burden by pleading

that the Managers, in possession of the KPMG Report and the United Suppliers

Communications at the time, declined to give the Plaintiffs such information when

they solicited the Plaintiffs’ equity contribution. As to the Managers’ argument that

the Plaintiffs were on inquiry notice, I cannot, on this record, place the Rating

Agency Presentation in context to determine whether it constituted inquiry notice.

On a developed record, it may be apparent that the Plaintiffs should have pursued

such inquiry, denying them the benefit of tolling. However, the record before me

does not support denying a tolling exception based on inquiry notice. I also note the

Defendant Managers allegedly breached an obligation in the LLC Agreement to

provide yearly audited and monthly unaudited financial statements—the Defendants

do not assert that such financials were delivered timely. At the pleading stage, I may

infer that the financial statements were withheld in order to further conceal SFP’s

actual performance, which might have caused the Plaintiffs to inquire why SFP was

underperforming.

          Consequently, the Defendants’ Motion to Dismiss the Plaintiffs’ breach of

contract and fraud claims in connection with the SFP acquisition is denied.




176
      Van Lake v. Sorin CRM USA, Inc., 2013 WL 1087583, at *7 (Del. Super. Feb. 15, 2013).

                                               33
              2. The Class P Unit Issuance

       The Plaintiffs allege that the Class P Units were offered in breach of the

Operating Agreement in order to “transfer what remains of Verdesian’s value to

Paine.”177 The Plaintiffs hold only Class A Units and contend that the Class P Units

were structured to eliminate any return to any other class of Verdesian unitholders,

including the Class A unitholders. The Plaintiffs take issue with the price of the

Class P Units, their liquidation preference, and that Managers were permitted to

purchase such Units.

       The Plaintiffs allege that Verdesian’s need for additional capital does not

justify the terms of the Offering. The valuation of the Class P Units was allegedly

“a price above which any rational market participants would pay” and “[t]he use of

a false valuation artificially inflates the distribution preference the Class P Unit

Holders will receive.”178 The “significant liquidation preference” for the purchasers

of the Class P Units, according to the Plaintiffs, “edg[ed] the minority unitholders

out of the capital structure.”179 The essence of the Plaintiffs allegations is that the

Class P Units were priced at an artificially high price in order to dissuade purchase

by Class A unitholders. The liquidation preference accordingly was limited to

insiders, which will divert most (if not all) of the proceeds of a sale of Verdesian to


177
    First Am. Compl. ¶ 140.
178
    Id. ¶ 89.
179
    Id.

                                          34
the Class P unitholders. In other words, existing unitholders (such as the Plaintiffs)

were priced out of the Offering, and they will forfeit the bulk of the value of their

Class A Units absent relief. By the Plaintiffs calculation, Verdesian would have to

sell for approximately $560 million (44 times November 2018 EBITDA) for the

Class A unitholders to be made whole on their investment.180

       The Plaintiffs additionally protest that Managers who held management-

specific units (M-1 and M-2 Units) participated in the Offering, so that even had the

Plaintiffs participated in the offering their interest in Verdesian would have been

diluted.181

       I first turn to the latter accusation, which is unpersuasive; the fact that

Managers participated in the Offering does not state a claim upon which relief may

be granted. Section 8.10 of the Operating Agreement gives holders of Class A and

Class A-1 Units a preemptive right—prior to a Qualified Public Offering—to

purchase Units that Verdesian intends to sell.182 This is an anti-dilution covenant.

However, the preemptive rights granted in Section 8.10 “shall not apply to any

issuances or sales of Units . . . (iv) pursuant to [Verdesian’s] Equity Incentive

Plans.”183 The Managers submit that the Class P Units offered to Managers were



180
    Id. ¶ 92.
181
    Id. ¶ 94. Prior to the Offering, Class M-1 and M-2 unitholders would not receive proceeds from
a liquidity event until the Class A unitholders were paid in full. Id.
182
    Operating Agreement § 8.10(a).
183
    Id. § 8.10(d).

                                               35
offered pursuant to such an incentive plan, and therefore no breach of the Operating

Agreement occurred.184 The Plaintiffs have not pled any fault with the extension of

the Offering to Class M unitholders other than that it diluted the Class A unitholders.

The Plaintiffs pleading that such dilution was done in bad faith is conclusory. The

mere allegation that management participated in the Offering does not support an

inference that such participation was in subjective bad faith because the Operating

Agreement explicitly permits such participation.

       Without their allegations regarding management participation, the Plaintiffs

only remaining fault with the Offering is the Unit price and liquidation preference

of the Class P Units. The Managers argue that under the reasoning of WatchMark

v. ARGO Global Capital LLC,185 notwithstanding the Offering’s terms, the

Plaintiffs’ claim should be dismissed because the Plaintiffs had an equal opportunity

to participate. In WatchMark, a preferred stockholder in a corporation challenged

the decision by the corporation to issue a new series of preferred stock to raise capital

for a merger—the issuance included a “pay-to-play” provision whereby preferred

stockholders who did not participate in the issuance would have their shares

converted to common to the pro-rata extent of their non-participation.186                    All



184
    Opening Br. in Support of Defs.’ Mot. to Dismiss Pls.’ First Am. Compl., at 44 (“That is what
happened here. Management was offered Class P units pursuant to a Company Incentive Equity
Plan.”).
185
    2004 WL 2694894 (Del. Ch. Nov. 4, 2004).
186
    Id. at *1, *5.

                                               36
preferred stockholders had an equal opportunity to participate.187 Because “[a]ny

disparate treatment between the preferred stockholders [was] . . . a self-imposed

consequence and not the result of any self-dealing” this Court found that the

preferred stock issuance was in good faith and entitled to the protection of the

business judgment rule.188

       The Plaintiffs argue that the Offering here is distinguishable from WatchMark,

because in WatchMark “there was no self-dealing by a controlling unit holder.”189

Instead, the Plaintiffs contend that the Offering “must be evaluated under the entire

fairness standard on which Defendants have the burden of proof.”190 However, as I

stated in MKE I, “[t]he Operating Agreement provides that Managers are explicitly

expected and permitted to make conflicted decisions and that the Members waive

any such conflicts of interest.”191 In order to breach the Operating Agreement a

Manager must act in bad faith—that certain decisions may be allegedly conflicted

does not change the contractual standard. On the contrary, the Operating Agreement

expressly contemplates and permits such transactions. Thus, no matter the alleged

conflicts in the Offering, the Plaintiffs must plead bad faith in order to survive a

motion to dismiss.


187
    Id. at *5.
188
    Id.
189
    Pls.’ Answ. Br. in Opp’n to Defs.’ Mot. to Dismiss, at 55.
190
    Id. (citing Mining Corp. v. Theriault, 51 A.3d 1213, 1239 (Del. 2012)).
191
    MKE Holdings Ltd. v. Schwartz, 2019 WL 4723816, at *9 (Del. Ch. Sept. 26. 2019) (internal
citations and quotation marks omitted).

                                             37
        The Plaintiffs make no serious effort to dispute that if WatchMark controls,

the result would be a dismissal of the Plaintiffs’ claim that the Offering breached the

Operating Agreement. The Plaintiffs have not alleged they did not have an equal

opportunity to participate in the Offering. Any disparate treatment between the

Plaintiffs and other Class A unitholders is a “self-imposed consequence.” As in

WatchMark, where this Court found such a situation did not state a claim for bad

faith, I find that the Plaintiffs have failed to allege that the Offering was made in bad

faith and in breach of the Operating Agreement. Thus, the Plaintiffs claims for

breach of the Operating Agreement in connection with the Offering must be

dismissed.192

                3. Financial Statements

        The Plaintiffs contend that the Managers have breached the Operating

Agreement by failing to provide the Plaintiffs with audited annual financial

statements and monthly unaudited financial statements.                      Section 7.2(e) of the

Operating Agreement requires such financial statements to be delivered to the

Plaintiffs as follows: (i) within ninety days after the end of each fiscal year or as

soon thereafter as is reasonably practicable for the annual statements and (ii) within



192
   To the extent that the Plaintiffs argue the Class P Units were intentionally overpriced to deter
them from participating in the Offering, I note that the fact that insiders participated in the Offering
belies this claim. Moreover, the only non-conclusory allegation of overpricing compares the
offered price of Class P Units to the value of Class A Units, but this is a false comparison given
the double liquidation preference inhering in the Class P Units only.

                                                  38
forty-five days after the end of each month for the monthly statements.193 The

Plaintiffs allege that prior to their books and records demand they never received

annual or monthly financial statements and that they still have not received the 2017

annual financial statements.194 The Managers do not dispute that the Plaintiffs did

not receive timely financial statements. Instead, they argue that the obligation

belongs to Verdesian—not the Managers—or, in the alternative, that the failure to

provide financial statements is an “error[] of judgment, neglect or omission,” for

which the Managers are exculpated from liability.195

       In order to survive a motion to dismiss for failure to state a claim for breach

of contract, the plaintiff must demonstrate: “first, the existence of the contract,

whether express or implied; second, the breach of an obligation imposed by that

contract; and third, the resultant damage to the plaintiff.”196 In attempting to cast the

failure to deliver financial statements as a derivative claim, the Plaintiffs have argued



193
    Operating Agreement § 7.2(e). The fiscal year of Verdesian ends on December 31 of each year.
Id. § 7.3.
194
    I note that the First Amended Complaint was filed on January 14, 2019 and the yearly financial
statements for Verdesian’s fiscal year ending December 31, 2018 were not due until April 1, 2019.
Id. §§ 7.2(e), 7.3.
195
    Id. § 7.2 (“The Company will: . . . (e) Cause to be prepared and distributed . . . audited annual
financial statements . . . and monthly unaudited financial statements . . .”), § 6.4(d) (“In carrying
out their duties hereunder, the Managers shall not be liable to the Company or any Member . . . for
errors of judgment, neglect, or omission.”).
196
    VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003) (citing Winston v.
Mandor, 710 A.2d 835, 840 (Del. Ch. 1997); Moore Bus. Forms, Inc. v. Cordant Holdings Corp.,
1995 WL 662685, at *7 (Del. Ch. Nov. 2, 1995); Goodrich v. E.F. Hutton Group, Inc., 542 A.2d
1200, 1203–04 (Del. Ch. 1988); Wright & Miller, Federal Practice and Procedure: Civil 2d §
1235).

                                                39
that such failure resulted in damages to Verdesian.197 However, to state a direct

claim, the Plaintiffs must allege that they suffered damages as unitholders from their

non-receipt of financial statements. While the Plaintiffs make conclusory recitations

of bad faith with respect to this breach, the Plaintiffs have failed to plead that they

suffered damages as unitholders from failing to receive financial statements. The

bulk of the Plaintiffs’ allegations supporting their direct claims concern the SFP

transaction—the alleged “damage” from that transaction was complete by the time

the Plaintiffs would have received financial statements. Moreover, the Plaintiffs’

allegations regarding the Offering are not impacted by the failure to deliver financial

statements. Because the Plaintiffs have not alleged damages in connection with their

failure to receive annual audited and monthly unaudited financial statements, the

Plaintiffs’ direct claim for breach of the contractual obligation to deliver financial

statements is dismissed.

       B. Claims Against Certain Managers

       The only claims in the First Amended Complaint against individual Managers

that survive this Motion to Dismiss are in connection with the SFP transaction, which



197
    Oral Arg. Tr. 83:3–86:14 (“Well, I think the detriment to the entity with its banking
relationships, with its ability to generate – to obtain credit and to operate, to not have
contemporaneous financial statements. And it's – so I think it clearly is the detriment to the
plaintiffs not to have this information which they're entitled to under the agreement; but it's also,
you know, not a well-run company, not one that is going to be in a position to replace its debt,
which is enormous, as a result of this SFP transaction, to not have audited financial statements on
that.”).

                                                40
closed on July 1, 2014.198 The First Amended Complaint makes little effort to assign

responsibility for actions in connection with the SFP acquisition to individual

Managers on the Board that approved the acts complained of—which is not

necessary to sustain the Plaintiffs’ claims at this pleading stage. However, the First

Amended Complaint does not allege any connection of current Managers Avery or

Fless to Verdesian or Paine around or before the closing of the SFP acquisition.199

Therefore the claims against Avery and Fless are dismissed.

       C. Aiding and Abetting

       The Plaintiffs have also alleged that Paine aided and abetted the actions of the

Managers. The elements of aiding and abetting are an underlying breach of duty and

knowing participation in the breach.200 As there can be no liability for aiding and

abetting absent an underlying breach—I only consider whether Paine aided and




198
    First Am. Compl. ¶ 51.
199
    The First Amended Complaint alleges that Avery was employed by Monsanto from June 2007
to September 2016 and that Fless was employed by KKR & Co. L.P. from July 2010 to January
2017. Id. ¶¶ 18, 19. The Defendants have submitted that likewise, the claims against Corbacho
and Berendes should be dismissed. Defs.’ Opening Br. in Support of Defs.’ Mot. to Dismiss Pls.’
First Am. Compl., at 46. However, the First Amended Complaint alleges that Corbacho was an
Associate or Senior Associate at Paine at the time of the SFP acquisition and thus, due to his
employment at Paine at the time of the SFP acquisition, I decline to dismiss the claims against
Corbacho on this record. First Am. Compl., ¶ 20. Additionally, while the First Amended
Complaint alleges that Berendes was not appointed to the Board until August 2014 (after the SFP
acquisition) it also alleges that he has been the Operating Director of Paine “since 2014” and was
employed at Sygenta Corporation until March 2014. Id. ¶ 16. Because on this record it is unclear
whether Berendes was involved with Verdesian or Paine at or around the time of the SFP
acquisition I decline to dismiss the claims against Berendes.
200
    In re Rural Metro Corp., 88 A.3d 54, 97 (Del. Ch. 2014).

                                               41
abetted the Managers’ alleged breach of contract and fraud in connection with the

SFP acquisition.

       As to the Plaintiffs’ claim for breach of the Operating Agreement, the

Operating Agreement is a contract and “Delaware law generally does not recognize

a claim for aiding and abetting a breach of contract.”201 Allen v. El Paso Pipeline

GP Co., L.L.C. does note that a situation may arise involving an alternative entity

(such as Verdesian) where a party could aid and abet a “contractual fiduciary

dut[y].”202 Here, by contrast, the Operating Agreement does not import fiduciary

duties by explicit contract or by default.           Instead, the Operating Agreement

eliminates fiduciary duties and replaces them with defined contractual duties203 and

“[w]hen parties establish a purely contractual relationship, they have chosen to limit

themselves to pursuing contractual remedies against their contractual counterparties.

Under those circumstances, a claim for aiding and abetting cannot be used to expand

the possible range of defendants.”204 Therefore, the Plaintiffs’ claim against Paine

for aiding and abetting the Managers’ breach of the Operating Agreement is

dismissed.



201
Allen v. El Paso Pipeline GP Co., 113 A.3d 167, 193 (Del. Ch. 2014), aff’d, 2015 WL 803053
(Del. Feb. 26, 2015) (citing Gotham Partners, L.P. v. Hallwood Realty Partners, L.P., 817 A.2d
160, 172 (Del. 2002)).
202
    Id. at 193–194.
203
    MKE Holdings Ltd. v. Schwartz, 2019 WL 4723816, at *11 (Del. Ch. Sept. 26. 2019).
204
    El Paso Pipeline, 113 A.3d at 194 (citing Gerber v. EPE Holdings, LLC, 2013 WL 209658, at
*11 (Del. Ch. Jan. 18, 2013)).

                                             42
       That leaves the Plaintiffs’ claim that Paine aided and abetted the Managers

fraud—a tort—in connection with the solicitation of equity for the SFP acquisition.

The elements for aiding and abetting a tort are: (i) underlying tortious conduct, (ii)

knowledge, and (iii) substantial assistance.205 Paine and its affiliates appoint all of

the Managers.206 The Plaintiffs have pled Paine had knowledge of the Managers’

conduct by virtue of its principals and Partners serving as Managers. 207 The

Plaintiffs also allege that Paine worked in concert with the Managers—Paine’s

principals and partners—to solicit new cash equity from the Plaintiffs in connection

with the SFP transaction.208 Paine has not contested that it would be liable for aiding

and abetting should the Managers be found liable for fraud, but forcefully argues—

unsuccessfully at this stage—that the underlying liability does not exist. On this

record, due to Paine’s status as the majority equity holder of Verdesian, with the

ability to appoint the entirety of the Board, I decline to dismiss the Plaintiffs’ claim

against Paine for aiding and abetting fraud.




205
    Great Hill Equity Partners IV, LP v. SIG Growth Equity Fund I, LLLP, 2014 WL 6703980, at
*23 (Del. Ch. Nov. 26, 2014) (citing Anderson v. Airco, Inc., 2004 WL 2827887, at *4 (Del. Super.
Nov. 30, 2004)).
206
    First Am Compl. ¶¶ 27, 29.
207
    Id. ¶ 174.
208
    Id. ¶ 176.

                                               43
                              III. CONCLUSION

      For the forgoing reasons, I find that the Defendants’ Motion to Dismiss is

granted in part and denied in part. The parties should submit an Order consistent

with this Memorandum Opinion.




                                       44